Citation Nr: 1205611	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  

In July 2011, the Board remanded the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In July 2011, the Board remanded to obtain a clarifying opinion with regard to the February 2007 VA examination.  A clarifying opinion was obtained in August 2011.

In January 2012, after the most recent supplemental statement of the case (SSOC) was issued in October 2011, the Board received a November 2011 private opinion with audio graph.  In the opinion, the examiner referred to a May 2006 VA audiological examination.  The examiner noted that the Veteran's hearing was only tested to the 4000 hertz range.

In reviewing the May 2006 VA audiology consult record, the Board observes that the audiogram is not associated with the claims file.  It was noted that these data were supplied to his primary care physician.  The Board finds it reasonable to assume that "these data" is a reference to the audiometric findings.

VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the November 2011 private examiner referred to a VA audiogram that has not been associated with the claims file, a remand is necessary to obtain this record.

Further, the Board observes that the Veteran did not submit a waiver along with the November 2011 private opinion.  As the claim must be remanded for other reasons, the RO should review the November 2011 private opinion in the first instance.  See 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the audiogram/audio metric readings that accompany the May 2006 VA audiology consult from the VAMC facility in Kansas City and associate it/them with the claims file.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


